Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 which is dependent on claim 7 recites the same limitation of claim 7.  Appropriate correction is required.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6 and 12 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1of U.S. Patent Nos U.S 10,470,205.  Although the conflicting claims are not identical, they are not patentably distinct from each other because The following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            This is a non-provisional obviousness-type double patenting rejection because the conflicting claim has been patented.

US Patent 10,470,205
Instant Application 16/328,607
Claim 1  
A method for operating a user equipment in a 5G New Radio (NR) Radio Access Network, the method comprising: receiving a configuration message configuring a slot aggregation;  receiving data signaling based on a scheduled 
slot aggregation, the scheduled slot aggregation having a structure comprising a plurality of consecutive slots, each slot of the structure of 
representing time resources in the slot scheduled for reception of data signaling;  a slot format of at least one slot of the slot aggregation being adapted based on the structure of the scheduled slot aggregation and an indication of the slot aggregation being scheduled, the indication being provided in a Downlink Control Information, DCI, scheduling assignment;  the reception of data signaling being based on the structure of the scheduled slot aggregation and the adapted slot format of the at least one slot of the slot aggregation;  and the slots of the scheduled slot aggregation being used in Time Division Duplex operation
Claims 1, 6 and 12:
A radio node for a Radio Access Network, the radio node being configured for communicating in the Radio Access Network based on a scheduled slot aggregation comprising a plurality of slots, a slot format of at least one slot of the slot aggregation being configured based on a structure of the slot aggregation.




Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1 and 6 is/are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

3.	Claims 1 and 6 is/are  rejected under 112 (b) since it’s not clear where the body of the claim begins (or where the preamble ends), that the scope of the claim is not clear here.

4.	Claim 1 is also rejected under 112 (b) since the claim is directed to a radio node which is a machine which consists of parts/devices (see MPEP 2106).  However, no structures or components are being claimed.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.            
 	Claim 12 recite “A computer storage medium …”, By way of example, and not limitation, such computer-readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to carry or store desired program code in the form of instructions or data structures and that can be accessed by a computer”, where medium does not have a specific definition and does not limit the claimed medium from being a transitory medium such as signal.  Pending  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
 	A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)
 	Claims 13-14inherit the deficiencies of the base claim 12 and therefore are non-statutory by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 3-6, 8-10, 12, 14-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant Publication US 2007/0002823 to Skov et al. (hereinafter Skov).

 	As to claims 1, 6 and 12, Skov discloses a radio node for a Radio Access Network (Skov; Fig.1; [0033]; [0089]), the radio node  being configured for communicating in the Radio Access Network based on a scheduled slot aggregation comprising a plurality of slots (Skov; [0009]-[0011]; Fig.6A-6C, fao the case of 2-slot aggregation with different slot formats. Fig.7A-7B, for the case of multi-slot aggregation with different slot formats; Fig.7A-7B and the associated paragraphs), a slot format of at least one slot of the slot aggregation being configured based on a structure of the slot aggregation (Skov; [0047]; [0056]-[0063]; [0064]-[0067]; [0076]-[0079]; [0082]-[0084]). 

	As to claims 3, 8 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Skov discloses wherein a slot format indicates at least one of:
 	at least one time-frequency resource scheduled for control information (Skov; Fig.6A-6C; Fig.7A-7B); and
 	at least one time-frequency resource scheduled for data (Skov; Fig.6A-6C; Fig.7A-7B). 

	As to claims 4 and 9, the rejection of claim 1 as listed above is incorporated herein. In addition Skov discloses wherein the structure of the slot aggregation at least one of represents and indicates an order of the slots of the slot aggregation (Skov; [0047]; [0056]-[0063]; [0064]-[0067]; [0076]-[0079]; [0082]-[0084]).  

	As to claims 5 and 10, the rejection of claim 1 as listed above is incorporated herein. In addition Skov discloses wherein the slot format is configured based on a density of control information of the slot aggregation (Skov; [0047]; [0056]-[0063]; [0064]-[0067]; [0076]-[0079]; [0082]-[0084])

	As to claims 15 and 20, the rejection of claim 2 as listed above is incorporated herein. In addition Skov disclose wherein a slot format indicates at least one of:
 	at least one time-frequency resource scheduled for control information (Skov; Fig.6A-6C; Fig.7A-7B).; and 
 	at least one time-frequency resource scheduled for data (Skov; Fig.6A-6C; Fig.7A-7B).

	As to claim 16, the rejection of claim 15 as listed above is incorporated herein. In addition Skov disclose wherein the structure of the slot aggregation at least one of represents and indicates an order of the slots of the slot aggregation (Skov; [0047]; [0056]-[0063]; [0064]-[0067]; [0076]-[0079]; [0082]-[0084]).  
. 

	As to claim 17, the rejection of claim 2 as listed above is incorporated herein. In addition Skov disclose wherein the structure of the slot aggregation at least one of represents and indicates an order of the slots of the slot aggregation (Skov; [0047]; [0056]-[0063]; [0064]-[0067]; [0076]-[0079]; [0082]-[0084]). 

	As to claims 18 and 21, the rejection of claim 2 as listed above is incorporated herein. In addition Skov discloses wherein the slot format is configured based on a density of control information of the slot aggregation (Skov; [0047]; [0056]-[0063]; [0064]-[0067]; [0076]-[0079]; [0082]-[0084]). 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 2, 7, 13 and 19 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2007/0002823 to Skov et al. (hereinafter Skov) in view of U.S.  Pre-Grant Publication US 2005/0213503 to Guo et al. (hereinafter Guo)
	
 	As to claims 2, 7, 13 and 19, Skov discloses a slot aggregation, but fails to disclose of two slots having different prescribed duration. However, Guo discloses 
 	wherein the slot aggregation comprises at least two slots having different prescribed durations (Guo; [0026]; Fig.2)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478